IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: REESTABLISHMENT OF THE                :    NO. 483
MAGISTERIAL DISTRICTS WITHIN                 :
THE 26th JUDICIAL DISTRICT OF                     MAGISTERIAL RULES DOCKET
THE COMMONWEALTH OF                          :
PENNSYLVANIA                                 :


                                         ORDER


PER CURIAM


      AND NOW, this 24th day of May 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 26th Judicial District (Columbia and Montour

Counties) of the Commonwealth of Pennsylvania, it is hereby ORDERED AND

DECREED that the Petition, which provides for the reestablishment of Magisterial

Districts 26-3-02 and 26-3-03, within Columbia County, to be effective immediately, is

granted; that the Petition, which provides for the realignment of Magisterial Districts 26-

2-01 and 26-3-01, within Columbia County, to be effective October 4, 2022, is granted;

and that the Petition, which provides for the reestablishment of Magisterial District 26-3-

04, within Montour County, to be effective immediately, is granted.


      Said Magisterial Districts shall be as follows:


 Magisterial District 26-2-01                      Town of Bloomsburg
 Magisterial District Judge Russell L. Lawton      Scott Township



 Magisterial District 26-3-01                      Benton Borough
 Magisterial District Judge Doug D. Brewer         Millville Borough
                                                   Orangeville Borough
                                                   Stillwater Borough
                                                 Benton Township
                                                 Fishing Creek Township
                                                 Greenwood Township
                                                 Hemlock Township
                                                 Jackson Township
                                                 Madison Township
                                                 Montour Township
                                                 Mount Pleasant Township
                                                 Orange Township
                                                 Pine Township
                                                 Sugarloaf Township


Magisterial District 26-3-02                     Berwick Borough
Magisterial District Judge Richard W. Knecht     Briar Creek Borough
                                                 Briar Creek Township
                                                 North Centre Township
                                                 South Centre Township


Magisterial District 26-3-03                     Catawissa Borough
Magisterial District Judge Craig W. Long         Centralia Borough
                                                 Beaver Township
                                                 Catawissa Township
                                                 Cleveland Township
                                                 Conyngham Township
                                                 Franklin Township
                                                 Locust Township
                                                 Main Township
                                                 Mifflin Township
                                                 Roaring Creek Township


Magisterial District 26-3-04                     Danville Borough
Magisterial District Judge Marvin K. Shrawder    Washingtonville Borough
                                                 Anthony Township
                                                 Cooper Township
                                                 Derry Township
                                                 Liberty Township
                                                 Limestone Township
                                                 Mahoning Township
                                                 Mayberry Township
                                                 Valley Township
                                                 West Hemlock Township




                                           -2-